 Case 3:19-cv-00996-JPG Document 31 Filed 05/14/20 Page 1 of 1 Page ID #74



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

NICK COWSER, et al.,

       Plaintiffs,

                v.                                              Case No. 19-996 JPG

FRESZNO LUNDY, et al.,

       Defendants.



                                MEMORANDUM AND ORDER


       This matter comes before the Court on a stipulation of dismissal (doc. 30). Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action without a court

order pursuant to a stipulation signed by all parties. Pursuant to the parties’ stipulation, this case

is DISMISSED with prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: May 14, 2020


                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
